Citation Nr: 0427427	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  98-17 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.  

2.  Entitlement to reimbursement for burial expenses.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).   

Procedural history

The veteran served on active duty from February 1943 to 
October 1945.  The evidence of record indicates that the 
veteran was wounded in action in Italy in July 1944.  He died 
in November 1997.  At the time of the veteran's death he had 
been service connected for residuals of a gunshot wound, exit 
right axilla, with shoulder hemothorax (evaluated as 30 
percent disabling) and residuals of a gunshot wound, entrance 
3rd intercostal space of the left chest wall (evaluated as 20 
percent disabling).  The appellant is the widow of the 
veteran.

In December 1997, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and for reimbursement of burial expenses.  
The February 1998 rating decision denied the appellant's 
claim.  The appellant disagreed with the February 1998 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the appellant's substantive 
appeal (VA Form 9) in October 1998.

The Board undertook additional development of the evidence in 
this case in May 2002, pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. § 
19.9(a)(2) (2002)].  In particular, the Board attempted to 
obtain available hospital records from the VA Medical Center 
(VAMC) in Fresno, California for November 1997. As a result 
of the Board's development action, a written response was 
added to the file in January 2003 from the Fresno VAMC. Based 
on the response, a letter was sent to the appellant in April 
2003 informing her that the records apparently did not exist 
and advising her that she had 60 days to respond to the April 
2003 letter.  No response was received within the 60 day 
period, and to date no response has been received.  

This case was previously before the Board in September 2003.  
At that time it was remanded for additional notification 
under the Veterans Claims Assistance Act (VCAA) of 2000, in 
particular notice specific to the appellant's claim for 
service connection of the veteran's cause of death and 
entitlement to burial expense compensation.   By letter dated 
January 2004 the appellant received specific VCAA notice with 
respect to these claims.  The contents of that notice will be 
discussed in greater detail below.  The letter was sent to 
the appellant's most recent address of record and requested a 
response within 60 days, but advised the appellant that she 
did have up to 1 year to respond.  To date, the appellant has 
not responded to this request or provided any additional 
evidence in support of the claim.  The case is again before 
the Board for adjudication.


FINDINGS OF FACT

1.  During the veteran's military service he suffered gunshot 
wounds in combat.  In August 1946 the veteran was granted 
service connection for residuals of a gunshot wound, exit 
right axilla, with shoulder hemothorax (evaluated as 30 
percent disabling) and residuals of a gunshot wound, entrance 
3rd intercostal space of the left chest wall (evaluated as 20 
percent disabling).  

2.  The veteran died in November 1997.  The certificate of 
death and other evidence of record indicate the cause of the 
veteran's death was myelodysplastic syndrome.  Other 
contributing factors listed on the veteran's death 
certificate were diabetes mellitus, hypertension and 
cerebrovascular accident (CVA).

3.  The medical evidence of record does not indicate that the 
cause of the veteran's death was related to the veteran's 
gunshot wounds or any other incident of his military service 
and therefore the cause of the veteran's death was not 
service-connected.  

4.  The veteran did not die while admitted to a VA facility.  

5.  The veteran is not buried in a national cemetery.  

6.  The appellant made a timely submission of the required 
claim form and receipt evidence showing payment in excess of 
$450.00 for the veteran's burial and internment allowance 
expense.  


CONCLUSIONS OF LAW

1.  A disability which was incurred as a result of the 
veteran's active military service did not cause or 
substantially or materially contribute to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).

2.  The criteria for service-connected burial reimbursement 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307 
(West 2002); 38 C.F.R. §§ 3.1600, 3.1601 (2003).

3.  The criteria for the reimbursement of transportation of 
the deceased veteran to the place of burial have not been 
met.  38 U.S.C.A. §§  2303(a), 2308 (West 2002); 38 C.F.R. §§ 
3.1600(c), 3.1605 (2003).

4.  The criteria for non-service connected burial 
reimbursement benefits in the amount of $450.00 have been 
met.  $450.00 is the maximum compensation available for non-
service-connected burial reimbursement for a death prior to 
December 1, 2001.  38 U.S.C.A. §§ 2302(a), 2303 (b) (West 
2002); 38 C.F.R. 
§§ 3.1600, 3.1601 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  Essentially, she 
contends that the residuals of the veteran's service 
connected gunshot wounds caused pneumonia which was the 
ultimate cause of the veteran's death.  In addition, the 
appellant seeks reimbursement for burial expenses.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the appellant was notified by the 
June 2004 SSOC of the pertinent law and regulations.  
Further, the Board remanded the claim in September 2003 for 
the express purposes of ensuring  additional and fully 
satisfactory VCAA notice.  Prior to that action, the Board 
notes that the appellant was sent a letter in April 2003 
specifically providing her notice that the records from the 
veteran's terminal hospitalization were not found at the VAMC 
in Fresno and that if the appellant had additional evidence 
concerning the location of circumstances of the veteran's 
final hospitalization she should contact VA.  

Even more significantly, a letter was sent to the appellant 
in January 2004 which specifically discussed the pertinent 
provisions of the VCAA.  Crucially, the appellant was 
informed by means of this letter and its enclosures as to 
what evidence she was required to provide and what evidence 
VA would attempt to obtain on her behalf.  The letter 
explained that VA would obtain government records and would 
make reasonable efforts to help her get other relevant 
evidence, such as private medical records, employment 
records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The letter specifically notified the appellant that 
VA needed medical evidence that will show a reasonable 
probability that the condition that contributed to the 
veteran's death was cause by injury or disease or began 
during service.  The Board notes that even though the letter 
requested a response within 60 days, it also expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  

The Board finds that these documents properly notified the 
appellant and her representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the appellant.  

The Board additionally notes that the fact that the 
appellant's claim was adjudicated by the RO in June 2004, 
prior to the expiration of the one-year period following the 
January 2004 notification of the appellant of the evidence 
necessary to substantiate her claim, does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the appellant expressly 
notified her that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the appellant was notified properly of her 
statutory rights.

In short, the Board finds that the appellant received 
adequate notice regarding the evidence needed to substantiate 
her claim and which evidence the VA would obtain for her and 
which evidence she was expected to provide.  


Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records and VA treatment records.  With respect to the 
veteran's VA treatment records, the Board notes that the RO 
made repeated attempts to obtain alleged VAMC treatment 
records of the veteran in November 1997, as requested by the 
appellant's representative.  However, the VAMC advised via 
January 2003 correspondence that such records do not exist.  
The appellant was sent notice of the VAMC's response in April 
2003.  To date, the appellant has not responded to the April 
2003 correspondence.  

The Board finds that every effort has been made to obtain 
information concerning the veteran's terminal hospital 
admission and there is not a reasonable probability that 
additional attempts to develop that information would yield 
VAMC records for the subject period.  

In addition, the Board determined in January 2002 that an 
Independent Medical Expert Opinion (IME) was required in 
order to provide missing nexus evidence needed for a 
successful claim of service connection for the cause of the 
veteran's death.  See 38 U.S.C. § 7109 (West 2002); see also 
38 C.F.R. §§ 3.159, 20.901(d) (2003).  An IME opinion was 
obtained in February 2002; this will be discussed in some 
detail below.  

With respect to that IME opinion, the Board has considered 
the holding of the Court in Padgett v. Principi, No. 02-2259 
(U.S. Vet. App. July 9, 2004) [the Board is required to 
remand the case or to obtain a waiver of RO consideration 
from the claimant prior to considering a VHA or Independent 
Medical Expert Opinion.]  
In this case, the RO has considered the IME opinion, and so 
the requirements of the decision in Padgett have been 
satisfied and an additional remand is not necessary.  
Specifically, in the June 2004 Supplemental Statement of the 
Case (SSOC) the RO reconsidered the appellant's claim.  At 
that time both the IME and an April 2002 statement of the 
appellant's representative, including the representative's 
arguments and contentions concerning the conclusions 
contained in the IME opinion, were of record.  Accordingly, 
the appellant has already received the initial RO 
consideration of the IME contemplated by the Court.  

The Board additionally observes that general due process 
considerations have been satisfied.  The appellant and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
appellant and her representative were presented several 
options for presenting personal testimony.  Originally, the 
appellant indicated in her substantive appeal her request for 
a BVA Travel Board hearing.  Subsequently, in August 2000 
correspondence, the appellant withdrew her request for that 
hearing and requested that the claim be decided based upon 
the evidence of record.  She did not request that the hearing 
be rescheduled.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   

1.  Entitlement to service connection for the cause of the 
veteran's death

Pertinent Law and Regulations

Service connection - cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.5, 3.312 (2003).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death. A service-connected disability is 
one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

For certain chronic disorders, including diabetes, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual Background

The veteran's service medical records indicate that the 
veteran was treated for two bullet wounds and a hemothorax in 
July 1944.  The service medical records further indicate a 
finding of fluid in lungs during the veteran's July 1944 
recovery from those wounds.  There is no reference in the 
veteran's service medical records for any treatment of 
myelodysplastic syndrome, diabetes mellitus, hypertension or 
cerebrovascular accident.  

The veteran was discharged from service in October 1945.  In 
an August 1946 rating decision, service connection for the 
residuals of the veteran's gunshot wounds was granted.  
Specifically, residuals of a gunshot wound, exit right 
axilla, with shoulder hemothorax which were evaluated as 30 
percent disabling and residuals of a gunshot wound, entrance 
3rd intercostal space of the left chest wall which were 
evaluated as 20 percent disabling.  The rating of the gunshot 
wounds residuals remained in place until the time of the 
veteran's death.  The veteran's claims folder does not 
indicate that he was granted service connection for any other 
condition.  

There is little relevant medical evidence for almost a half 
century after the veteran left military service.  A July 1948 
radiology report from Dr. E.L. indicated that the veteran's 
lungs were clear and had no indication of any current 
disease.  A 1974 VA treatment record indicated a diagnosis of 
mild chronic obstructive pulmonary disease (COPD).  

Records from the VAMC in Fresno, California indicate that the 
veteran was treated for pneumonia between October 26, 1997 
and November 3, 1997.  He was then released from the VAMC.  
The veteran was readmitted to the VAMC November 7, 1997 and 
discharged to home on November 15, 1997.  The veteran's lungs 
at that time were clear, and the diagnoses noted were 
Staphyloccoccus aureus, diabetes and hypertension.  

The veteran died later in November 1997 at the age of 74.  
The death certificate indicates that he died at the VAMC, but 
as discussed above no terminal hospitalization records have 
been located.  His death certificate lists myelodysplatic 
syndrome as the immediate cause of death.  Diabetes mellitus, 
hypertension and cerebrovascular accident were listed as 
significant conditions contributing to the veteran's death.  

In January 2002 the Board requested an IME opinion to 
determine whether the veteran's death was related to any in-
service disease or injury, to include the residuals of the 
veteran's service connected gunshot wounds.  An IME opinion 
was obtained from M.H., M.D., a Professor of 
Pulmonary/Critical Care Medicine.
Dr. M.H. concluded in a February 2002 report that it was 
"not likely that the Veteran's service connected gunshot 
wounds to his chest and shoulder areas caused or contributed 
substantially or materially to his death".  The IME noted 
that while there were references to COPD and lung disease in 
the veteran's claims folder, in his medical judgment these 
references did not constitute a definite history of ongoing 
lung disease.  Specifically, Dr. M.H. noted that the 
medications list for fall 1997 did not include 
bronchodilators or other pulmonary medications and therefore 
further indicated that a pulmonary disease was not 
responsible for the veteran's death.   

Analysis

The appellant contends, in substance, that residuals of the 
veteran's chest wounds suffered in combat in July 1944 
contributed to his death.  She appears to posit that the 
gunshot wounds caused pneumonia which was a factor in his 
death.  

As discussed in greater detail above, in order to establish 
service connection for death, there must be (1) evidence of 
death; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and death.  
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

With respect to element (2), in-service incurrence of disease 
or injury, the record clearly indicates that the veteran 
suffered gunshot wounds in service, for which he was service 
connected.  Element (2) has therefore been met.  

However there is no record of in-service incurrence of 
myelodysplastic syndrome, diabetes mellitus, hypertension or 
cerebrovascular accident, which are the only conditions 
listed on the veteran's death certificate.  Although fluid in 
the veteran's lungs was identified shortly after his July 
1944 injury, there is no indication of pneumonia.  The 
veteran's separation examination is pertinently negative for 
any indication of these conditions.  Nor is there any 
indication that any of these disorders existed for decades 
after the veteran left military service in 1945.  

With respect to element (3), medical nexus, as noted above, 
in order to make out a successful claim for the cause of the 
veteran's death the appellant must show that a service-
connected disability caused substantially or materially 
contributed to the veteran's cause death.   

Two sources of competent nexus evidence are of record, 
specifically, the November 1997 death certificate, which was 
signed by a physician, and the February 2002 IME opinion of 
Dr. M.H.  The veteran's death certificate does not indicate 
that residuals of the veteran's gunshot wounds or any claimed 
pulmonary disease contributed in any way to the veteran's 
death.  No pulmonary disease is listed on the veteran's death 
certificate.  As such, the death certificate is competent 
medical evidence that the veteran's death was not caused by 
his service-connected disabilities.  

In addition, and significantly, the February 2002 IME opinion 
of Dr. M.H. made the specific conclusion that residuals of 
the veteran's gunshot wounds did not cause or contribute to 
his death.  In reaching his conclusion Dr. M.H. reviewed the 
veteran's service medical records as well as the veteran's 
VAMC treatment records.  Based on the those records Dr. M.H. 
specifically determined that it was "unlikely" that the 
veteran's documented service-connected gunshot wounds 
contributed materially or substantially to his death.  

The sole opinion in support of the appellant's claim consists 
of her own lay assertions that residuals of the veteran's in-
service gunshot wounds caused his death.  The appellant has 
not provided any indication of any training or specialized 
medical knowledge that would make her competent to render a 
medical nexus opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

Because the death certificate does not implicate the 
veteran's service or his service-connected gunshot wound 
residuals; because there is no other competent medical 
evidence which service to associate the veteran's service 
with his death; and because the only competent medical nexus 
opinion associated with the file concludes that the veteran's 
gunshot wound residuals were not a likely cause of the 
veteran's death, element (3), medical nexus, has not been 
satisfied and the claim fails on that basis.  

The Board wishes to make it clear in this connection that it 
has no reason whatsoever to doubt the appellant's sincerity.  
The Board can readily imagine how the appellant may believe 
that the gunshot wounds were to blame for his death.  
However, as explained above the medical evidence of record 
indicates that residuals of the veteran's gunshot wounds did 
not cause the veteran's death.

In summary, the Board has considered the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death.  For the reasons explained above, the 
evidence presented concerning the veteran's cause of death 
and the veteran's medical history do not meet the criteria to 
establish service connection for the veteran's cause of 
death.  Accordingly, the benefit sought on appeal is denied.  

2.  Entitlement to reimbursement for burial expenses.  

The appellant seeks compensation for expenses incurred 
incident to the veteran's burial under 38 C.F.R. § 3.1600.  
Under this regulation, there are three categories of burial 
expense reimbursement:  service-connected death and burial 
allowance, nonservice-connected death and burial allowance 
and death while properly hospitalized.  The appellant has not 
specified which type of reimbursement she is seeking.  
However, she and her representative have, at various times, 
made arguments concerning eligibility under each of the three 
above listed categories.  The Board will accordingly consider 
the appellant's entitlement to benefits under all three 
provisions.  See 38 C.F.R.§ 3.1600 (a)-(c) (2003).

Pertinent Law and Regulations

Burial benefits

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount as designated by law 
and regulation may be paid toward the veteran's funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial.  If a veteran's death is not service-
connected, an amount not to exceed the amount specified by 
law and regulation may be paid toward the veteran's funeral 
and burial expenses including the cost of transporting the 
body to the place of burial, provided that, at the time of 
death, the veteran was in receipt of pension or compensation.  
See 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600 (2003).

"Compensation" means a monthly payment made by VA to a 
veteran because of service-connected disability, or to a 
surviving spouse, child, or parent of a veteran because of 
the service-connected death of the veteran. See 38 U.S.C.A. § 
101 (West 2002); 38 C.F.R. § 3.4 (2003).

The term "burial benefits" means payment of money toward 
funeral and burial expenses. See 38 C.F.R. §§ 3.1600(a), (b).  
A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2003).  For 
the purposes of the plot and interment allowance, plot or 
burial plot means the final disposal site of the remains.  
Interment expenses are those costs associated with the final 
disposition of the remains and are not confined to the acts 
done within the burial grounds but may include the removal of 
bodies for burial or interment.  38 C.F.R. § 3.1601(a)(3) 
(2003).

Evidence required to complete a claim for the burial 
allowance and the plot or interment allowance must be 
submitted within 1 year from date of the VA request for such 
evidence. In addition to the proper claim form the claimant 
is required to submit: (1) a statement of account, which is 
preferably on funeral director's or cemetery owner's billhead 
showing name of the deceased veteran, the plot or interment 
costs, and the nature and cost of services rendered, and 
unpaid balance; (2) receipted bills, which must show by whom 
payment was made and show receipt by a person acting for the 
funeral director or cemetery owner; and (3) proof of the 
veteran's death.  38 C.F.R. § 3.1601(b) (2003).

In cases where the veteran's death is not service-connected, 
benefits for the burial and funeral expenses in the maximum 
amount of $300.00 are payable if the deceased veteran was in 
receipt of compensation or pension at the time of his death.  
In addition, if the eligible veteran was not buried in a 
national cemetery, an additional $150.00 is payable for a 
plot allowance.  38 U.S.C.A. §§ 2302(a), 2303(b), 2307 (West 
2002); 38 C.F.R. § 3.1600 (2003).

In cases where the veteran's death is not service-connected 
but the veteran dies while properly hospitalized in a VA 
hospital, payment of burial expenses as specified in 
38 U.S.C. § 2303(a) and additional payment for the 
reimbursement of the costs of transportation may also be 
made.  38 C.F.R. § 3.1600(c) (2003).

Factual Background

The facts pertaining to the veteran's service and medical 
history have been stated above and will not be repeated.  

On the veteran's death certificate, the place of death is 
listed as the VAMC in Fresno, California.  However, the 
certifying VA doctor indicated that she had last seen the 
veteran alive November 15, 1997.  

In December 1997 the appellant submitted VA Form 21-530 
indicating her claim for reimbursement of "$8,000" or 
expenses incurred incident to the burial and internment of 
the veteran.  

In the appellant's May 1998 Notice of Disagreement she 
asserted that the veteran was discharged from the VAMC prior 
to his death and sent to a hospice.  The name, location and 
operator of the hospice were not specified by the appellant 
in this or any subsequent correspondence with VA.

In August 1998 the VA notified the appellant via the SOC of 
the need to supply VA with receipted cemetery and funeral 
bills showing the name of the person for whom services were 
performed and the name of the person from whom payments were 
received. 

In May 1999, the appellant's representative submitted 
documents including a December 1997 headstone bill listing 
the veteran as the recipient.  A November 1997 Internment 
Order listed $3,073.87 in charges for services provided with 
respect to the veteran.  Appended to the internment order is 
a November 1997 credit card receipt signed by the appellant 
in the amount of $3,073.87.  There is also of record an 
unsigned, undated, handwritten memorandum referring to the 
headstone bill, internment bill and an additional $5,396.00 
expense.  There is not of record a corresponding receipt for 
the $5,396.00 expense.  There is also not of record any bill 
listing transportation expenses.  



Analysis

The appellant seeks reimbursement of burial and interment 
allowance benefits.  Based upon the total value of receipts 
and memoranda received from the appellant, it appears that 
the appellant contends that she incurred expenses in 
approximate amount of $8,772.66 incident to the burial of the 
veteran.  The evidence of record does not indicate that the 
appellant has received reimbursement of any funds expended.  

Service-connected death and burial allowance 

In order to be entitled to service-connected death and burial 
allowance the appellant must show that the veteran's cause of 
death was service-connected.  As explained in greater detail 
above, the Board has found that the veteran's cause of death 
was not service connected.  As such, the appellant is not 
eligible for reimbursement at the service-connected rate.  38 
U.S.C.§§ 2302, 2307, 2308 (West 2002); 38 C.F.R. § 3.1601(a) 
(2003).  Accordingly, entitlement to service-connected death 
and burial allowance will be discussed no further in this 
decision.  

Transportation reimbursement for a nonservice-connected cause 
of death.  

The appellant's representative has argued that the veteran 
died while admitted to a VA facility and therefore the 
appellant is entitled to reimbursement of transportation 
expenses incident to the veteran's burial.  See 38 C.F.R. 
§ 3.160(c) (2003).  

However, the preponderance of the evidence does not indicate 
that the veteran died while admitted to a VA facility.  

Evidence in favor of the claim includes the veteran's death 
certificate, in which 
the Fresno VAMC is listed as the place of death.  Ordinarily, 
this would be powerful, even dispositive, evidence.  However, 
the VA physician who signed the death certificate indicated 
that she had last seen the veteran on November 15, 1997, 
approximately one week before the veteran's death.  The 
veteran's last treatment record at the VAMC in Fresno was 
dated the same day, November 15, 1997.  
The VAMC indicated in January 2003 that it had no additional 
records for treatment of the veteran after that date.  The 
appellant has been informed of this and has not provided any 
evidence to the contrary, such as copies of reports of a 
terminal hospitalization of the veteran.  

Further, and crucially in the Board's opinion, the appellant 
herself indicated in her April 1998 NOD that the veteran had 
been discharged from the VA facility prior to his death.  

In summary, a preponderance of the evidence, including the 
appellant's own statement, indicates that the veteran did not 
die while admitted to a VA facility.  Accordingly, the 
appellant is not entitled to reimbursement of transportation 
expenses as a matter of law.

Moreover, even if the facts indicated that the appellant 
qualified for the transportation expense reimbursement (and 
as explained immediately above this is not the case here), 
the receipts on file are absent any indication of charges 
paid for transportation for burial.  

The Board notes that transportation reimbursement is also 
available in the event that at the time of death the veteran 
was in receipt of disability compensation and he is 
transported to a national cemetery.  See 38 U.S.C. § 2308 
(West 2002).  While the veteran clearly met the first 
criteria, disability compensation, the information furnished 
by the appellant indicates that the veteran was not buried in 
a national cemetery, the second criteria for eligibility for 
reimbursement under 38 U.S.C. § 2308.

In short, for the reasons stated above, the Board concludes 
that transportation reimbursement is not warranted in this 
case.  

Nonservice-connected death and burial allowance

The appellant's claim for reimbursement of burial benefits 
was filed in December 1997 on the required form.  See 
3.1601(3)(b) (2003).  In August 1998, the appellant was 
notified of the specific documentation required in order to 
qualify for reimbursement for burial benefits.  The appellant 
submitted a series of receipts within one year of the 
request, in May 1999.  See 3.1601 (3)(b) (2003).  Therefore, 
the appellant met the requirement that she provide the 
appropriate information within one year of its request by VA.  
Included in those receipts was the November 1997 internment 
order listing the veteran, and corresponding credit card 
receipt signed by the appellant.  As these receipts taken 
together indicate for whom the services were provided, in 
this case the veteran, and by whom payment was made, in this 
case the appellant, the Board finds that the November 1997 
receipts are sufficient evidence that the appellant incurred 
recognized funeral and burial expenses incident to the death 
of the veteran.  

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), 
(b).  For the purposes of the plot and interment allowance, 
plot or burial plot means the final disposal site of the 
remains.  Interment expenses are those costs associated with 
the final disposition of the remains and are not confined to 
the acts done within the burial grounds but may include the 
removal of bodies for burial or interment.  38 C.F.R. § 
3.1601(a)(3) (2003).

In cases such as this where the veteran's death is not 
service-connected, benefits for burial and funeral expenses 
in the maximum amount of $300.00 are payable if the deceased 
veteran was in receipt of compensation or pension at the time 
of his death.  It is undisputed that the veteran was in 
receipt of compensation or pension at the time of his death.  
The above listed November 1997 internment order and payment 
receipt indicate that funeral expenses in excess of the 
$300.00 maximum available under the regulation were paid by 
the appellant.  

In addition, if the eligible veteran was not buried in a 
national cemetery, an additional $150.00 is payable for a 
plot allowance. 38 U.S.C.A. §§ 2302(a), 2303(b), 2307 (West 
2002); 38 C.F.R. § 3.1600 (2003).  The November 1997 
internment order and payment receipt further indicate that 
the veteran has not been buried in a plot in a national 
cemetery.  Further, the cost of such plot as indicated by the 
credit card receipt was paid by the appellant.  The line item 
detail of the internment order further indicates that the 
cost of the plot was in excess of the $150.00 maximum 
reimbursement available under the regulation.  

The Board has not overlooked that the amount payable for a 
plot allowance if the eligible veteran was not buried in a 
national cemetery has been increased to $300.  However, the 
amendments allowing for that increased compensation apply to 
deaths after December 1, 2001 and are not, therefore, 
applicable in this case.  See the Veterans Education and 
Benefits Expansion Act of 2001, Pub.L. No. 107-103 
§ 501(b)(1), 115 Stat. 994.

In summary, the appellant is entitled to payment or 
reimbursement of nonservice-connected burial and interment 
expenses associated with the veteran's death.  Although the 
appellant has documented that her expenses were in excess of 
$450.00, that is the maximum amount available under the 
regulation for non-service connected burial and internment 
expenses reimbursement.  Accordingly, reimbursement of 
expenses in the amount of $450.00, to be apportioned as 
$300.00 reimbursement of burial expenses and $150.00 burial 
plot allowance, is granted.
To that extent only, the appeal is allowed.


  
ORDER

Service connection for the  cause of the veteran's death is 
denied.  

Entitlement to reimbursement of non-service connected burial 
expenses in the amount of $300.00 and payment of a burial 
plot allowance in the amount of $150.00 is granted.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



